DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims
Claims 1-8 and 10-15 are pending.
Response to Arguments
Applicant’s arguments, see page 7, filed 05/20/2022, with respect to the specification objections have been fully considered and are persuasive.  The title and abstract objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 7-8, filed 05/20/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn per applicant’s timely filing of a terminal disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on  05/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 16650963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The indicated allowability of claims 1-8 and 10-15 with the timely filing of terminal disclaimer in the Non Final Rejection mailed 12/27/2021 is withdrawn in view of the newly discovered reference(s) to Sumitomo Electric Industries, LTD JP H06300649 (hereinafter “Sumitomo”). Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Electric Industries, LTD JP H06300649 (hereinafter “Sumitomo”) in view of Aisin Seiki Co. LTD JP580070 (hereinafter “Aisin”).
Regarding claim 1, Sumitomo discloses a strain gauge comprising: a flexible resin substrate (element-1): a functional layer (element-2) formed of a metal, an alloy, or a metal compound, directly on one surface of the substrate; a resistor (element-3) formed of a film including Cr, CrN, and Cr2N, on one surface of the functional layer (Abstract). 
However, Sumitomo fails to disclose an insulating resin layer with which the resistor is coated. Aisin discloses an insulating resin layer with which the resistor is coated. (See Paragraphs 0007-00018, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Aisin into Sumitomo for the purpose of creating a longer lasting device. The modification would allow for increasing protection of the device which would decrease repair and replacement cost.
Regarding claim 4, Sumitomo in view of Aisin discloses the strain gauge according to claim 1.
Furthermore, Sumitomo discloses surface unevenness on the one surface of the substrate is 15 nm or less, and wherein the resistor has a film thickness of 0.05 pom or more. (See Fig 1, Paragraphs 0014-0064).
Regarding claim 5, Sumitomo discloses electrodes (element-4) electrically coupled to the resistor, wherein each electrode includes: a terminal section extending from a corresponding end portion from among end portions of the resistor; a first metallic layer (element-6) formed of copper, a copper alloy, nickel, or a nickel alloy, on or above the terminal section; and a second metallic layer (element-7) formed of material having better solder wettability than the first metallic layer, on or above the first metallic layer. (See Fig 1, Paragraphs 0014-0064).
Regarding claim 6, Sumitomo discloses the strain gauge according to claim 1.
However, Sumitomo fails to disclose  an insulating layer formed of material having higher resistance than the resistor and the insulating resin layer, the insulating layer being provided in a lower layer of the insulating resin layer, and the resistor is being coated with the insulating layer. Aisin discloses an insulating layer (film-8) formed of material having higher resistance than the resistor and the insulating resin layer, the insulating layer being provided in a lower layer of the insulating resin layer, and the resistor is being coated with the insulating layer. (See Paragraphs 0007-0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Aisin into Sumitomo for the purpose of creating a longer lasting device. The modification would allow for increasing protection of the device which would decrease repair and replacement cost.
Regarding claim 13, Sumitomo in view of Aisin discloses the strain gauge according to claim 1.
Furthermore, Sumitomo discloses the strain gauge according to claim 1; and a flexure element disposed on another surface of the substrate. (See Fig 1, Abstract and Paragraphs 0014-0064).
Regarding claim 14,Sumitomo discloses a strain gauge comprising: a flexible resin substrate (element-1); a functional layer (element-2) formed of a metal, an alloy, or a metal compound, directly on one surface of the substrate; a resistor (element-3) formed of a film that includes Cr, CrN, and Cr2N and into which an element included in the functional layer is diffused, on one surface of the functional layer; and wherein a gauge factor of the strain gauge is 10 or more (See page 3, paragraph 18).
However, Sumitomo fails to disclose an insulating resin layer with which the resistor is coated. Aisin discloses an insulating resin layer with which the resistor is coated. (See Paragraphs 0007-00018, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Aisin into Sumitomo for the purpose of creating a longer lasting device. The modification would allow for increasing protection of the device which would decrease repair and replacement cost.
Regarding claim 15, Sumitomo discloses a strain gauge comprising: a flexible resin substrate (element-1); a functional layer (element-2) formed of a metal, an alloy, or a metal compound, directly on one surface of the substrate; a resistor (element-3) formed of a film that includes Cr, CrN, and Cr2N and into which an element included in the functional layer is diffused, on one surface of the functional layer; and wherein a temperature coefficient of resistance of the strain gauge is in a range of -1000 ppm/C to +1000 ppm/c (See page 3, paragraph 11).
However, Sumitomo fails to disclose an insulating resin layer with which the resistor is coated. Aisin discloses an insulating resin layer with which the resistor is coated. (See Paragraphs 0007-00018, Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Aisin into Sumitomo for the purpose of creating a longer lasting device. The modification would allow for increasing protection of the device which would decrease repair and replacement cost.

Claims 2, 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Electric Industries, LTD JP H06300649 (hereinafter “Sumitomo”) in view of Aisin Seiki Co. LTD JP580070 (hereinafter “Aisin”) in further view of Kohara et al US20050276990 (hereinafter “Kohara”).
Regarding claim 2, the combination of Sumitomo and Aisin disclose the strain gauge of claim 1. 
However, the combination fails to disclose the functional layer includes a function of promoting crystal growth of the resistor. Kohara discloses the functional layer includes a function of promoting crystal growth of the resistor. (See Paragraph 0187 and 0498).	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kohara into the combination of Sumitomo and Aisin for the purpose of creating a longer lasting device. The modification would allow managing and/or reducing the heat and oxidation to provide a more durable strain gauge.
Regarding claim 7, the combination of Sumitomo and Aisin disclose the strain gauge of claim 1. 
However, the combination fails a main component of the resistor is alpha-chromium. Kohara discloses a main component of the resistor is alpha-chromium. (See Paragraph 0187 and 0498).	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kohara into the combination of Sumitomo and Aisin for the purpose of creating a longer lasting device. The modification would allow managing and/or reducing the heat and oxidation to provide a more durable strain gauge.
Regarding claim 8, the combination of Sumitomo and Aisin disclose the strain gauge of claim 1. 
However, the combination fails to disclose the resistor includes alpha-chromium of 80% by weight or more. Kohara discloses the resistor includes alpha-chromium of 80% by weight or more. (See Paragraph 0187 and 0498).	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kohara into the combination of Sumitomo and Aisin for the purpose of creating a longer lasting device. The modification would allow managing and/or reducing the heat and oxidation to provide a more durable strain gauge.
Regarding claim 10, the combination of Sumitomo and Aisin disclose the strain gauge of claim 7. 
However, the combination fails the functional layer includes titanium. Kohara discloses the functional layer includes titanium. (See Paragraph 0187 and 0498).	It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Kohara into the combination of Sumitomo and Aisin for the purpose of creating a longer lasting device. The modification would allow managing and/or reducing the heat and oxidation to provide a more durable strain gauge.
Regarding claim 11, the combination of Sumitomo and Aisin disclose the strain gauge of claim 10.
Furthermore, Sumitomo discloses the resistor includes titanium. (Paragraph 0035)
Regarding claim 12, the combination of Sumitomo and Aisin disclose the strain gauge of claim 10.
Furthermore, Sumitomo discloses  the resistor includes titanium nitride. (Paragraph 0035)

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855